I agree with the majority's conclusion that the audiotape of Officer Pickens's radio transmission on December 31, 1996 was an admissible exception to hearsay under Evid.R. 803(1). The tape is a play-by-play recording of Officer Pickens's *Page 193 
pursuit of Penland. In my mind, that fact is conclusive as to the trustworthiness of the tape. An officer chasing an armed suspect does not lie. The tape represents a clear example of a "present sense impression" under Evid.R. 803(1).
I also agree with the majority's analysis that the prosecution violated its duty to disclose Penland's statement regarding his possession of the gun. And I agree that the record discloses that the prosecution's violation was not intentional. As the majority correctly notes, there was no prejudice to Penland here. So, on this record, considering the overwhelming evidence, I concur in the affirmance.
But we must remember that one major purpose of disclosing statements is to prevent their ad hoc manufacture at trial. See State v. Moore (1988),40 Ohio St.3d 63, 67, 531 N.E.2d 691, 695 (to prevent unfair surprise);State v; Crosby (July 9, 1990), Pickaway App. No. 88 CA 40, unreported,1990 WL 105438 (to prevent a "trial by ambush"). We should not have to keep emphasizing, as aptly demonstrated in the majority opinion, that "ignorance is no excuse." Certainly, in a closer case, the failure of the police to disclose a statement to the prosecution, or its omission from discovery, for whatever reason, might well result in a mistrial or a reversal. That eventuality, with its attendant waste of time and resources, can be better prevented by scrupulous attention to discovery matters than justified at the appellate level.
Like its treatment of the statement, the prosecution did not disclose the photographs of Penland. The above comments apply equally to the photographs. The majority holds that the failure to disclose the photographs was a willful violation of discovery by the prosecution and that their admission was an abuse of the trial court's discretion because the photos were violative of the "other-acts" prohibition of Evid.R. 404(B). That being the case, if I agreed that the photos were inadmissible, I would reverse. But I do not agree with the majority that the photos were inadmissible.
Where I differ with the majority's analysis is that I believe that the photographs were admissible and that the trial judge surely did not abuse his discretion by admitting them. While I believe that the improper use of so-called "other-acts" evidence is rampant in this county, I do not think the rule was violated here. The photographic evidence of Penland's alleged intoxication on the night of the offense was not forbidden other-acts evidence. Rather, the evidence was properly used to impeach Penland's credibility. Evid.R. 607. First, Penland took the stand and testified to the evening's events. Whether he was intoxicated at the time was surely relevant to both his perception of the events and his memory of them. See Johnson v. Knipp (1973), 36 Ohio App.2d 218, 221-224,65 O.O.2d 342, 344-346, 304 N.E.2d 914, 917-918. Second, the photographs served to contradict his claim that he was not intoxicated on the night in question. See Harper v. State (1922), 106 Ohio St. 481, 485,140 N.E. 364, 365 ("[e]vidence *Page 194 
relevant upon the question of credibility, especially of an interested witness, is in no sense collateral"). If a witness testified that he was wearing his glasses and saw clearly — but photographs taken of him at the time showed no glasses — those photos would be extremely relevant. The same is true here. The majority just goes down the wrong road, in my view, when it likens the pictures to other-acts evidence.